Name: 2002/51/EC: Council Decision of 21 January 2002 on the conclusion of an Agreement between the European Community and the Republic of South Africa on trade in wine
 Type: Decision
 Subject Matter: trade;  European construction;  beverages and sugar;  Africa
 Date Published: 2002-01-30

 Avis juridique important|32002D00512002/51/EC: Council Decision of 21 January 2002 on the conclusion of an Agreement between the European Community and the Republic of South Africa on trade in wine Official Journal L 028 , 30/01/2002 P. 0003 - 0003Council Decisionof 21 January 2002on the conclusion of an Agreement between the European Community and the Republic of South Africa on trade in wine(2002/51/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal of the Commission,Whereas:(1) The Council decided by Decision 1999/753/EC(1), that the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part(2), would enter into force provisionally on 1 January 2000.(2) An agreement between the European Community and the Republic of South Africa on trade in wine, hereinafter referred to as the "Agreement", has been negotiated. This Agreement was initialled on 30 November 2001 and should be approved.(3) In order to facilitate the implementation of certain provisions of the Agreement, the Commission should be allowed to make the necessary technical adjustments in accordance with the procedure laid down in Article 75 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3),HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Republic of South Africa on trade in wine together with the attached Annexes, Protocol and Declarations are hereby approved on behalf of the Community.The texts referred to in the first subparagraph are attached hereto.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Article 3For the purposes of applying Articles 7(8) and 18(2) of the Agreement the Commission is hereby authorised, in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999, to conclude the instruments required to amend the Agreement.Article 4The Commission shall represent the Community in the Joint Committee set up by Article 19 of the Agreement.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 311, 4.12.1999, p. 1.(2) OJ L 311, 4.12.1999, p. 3.(3) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).